Donohue, J.:
In this case the defendant moves to compel plaintiff to state causes of action separately; he assuming the complaint to contain different causes of action. He also asks other relief on his motion, all founded on the same theory. We think the motion must be denied. The complaint, from commencement to the end, contains but one cause of action, and that, for the wrong done the plaintiff by the deliberate fraud of the defendant, in obtaining a decree of divorce, such as he did against his second wife. The statement of the complaint must, for the purpose of the motion, be taken as true; and all the matters set up and needed, either to the statement of the cause, or in aggravation of the damages — all the matters of the covenant and contract on which the defendant lays stress — are so set out. There is but one cause of action in the complaint. The order should be affirmed.
Present:—Tappen and Donohue, JJ.
Order affirmed, with costs.